Judgment, Supreme Court, New York County (Ira F. Beal, J., at jury trial; Michael R. Ambrecht, J., at sentence), rendered January 15, 2003, convicting defendant of criminal sale of a controlled substance in the second degree and sentencing him, as a second felony offender, to a term of 8 years to life, unanimously affirmed.
The People established a proper chain of custody for the drugs recovered from the buyer. Furthermore, the verdict was not against the weight of the evidence. The evidence provided reasonable assurances of the identity and unchanged condition of the substance recovered (see People v Julian, 41 NY2d 340, 343 [1977]), including proof of police control over the drugs (see People v Cortijo, 251 AD2d 256 [1998], lv denied 92 NY2d 948 [1998]). To the extent that there may have been a discrepancy between the undercover officer’s recollection of the type of cocaine he bought from defendant and the form of the cocaine that was received in evidence, this raised factual issues that were properly resolved by the jury (see People v Epps, 8 AD3d 85 [2004]; People v Cassells, 254 AD2d 109 [1998], lv denied 92 NY2d 981 [1998]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Lerner, Friedman, Marlow and Gonzalez, JJ.